DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Response to Amendment
The amendment of 24 May 2022 has been entered.
Disposition of claims:
	Claims 1, 5, 7-13, 15, and 18 have been amended.
	Claims 3, 6, and 14 are cancelled.
	Claims 21-22 are new.
	Claims 1-2, 4-5, 7-13, and 15-22 are pending.
The cancellation of claim 3 has rendered moot the objection to claim 3 set forth in the last Office action. The objection has been withdrawn.
The amendment to claim 7 has overcome the objection to claim 7 set forth in the last Office action. The objection has been withdrawn.
The amendment to claim 8 in conjunction with the improved image quality in the latest claim set has overcome the objection to claim 8 set forth in the last Office action. The objection has been withdrawn.
The amendments to claim 9 has overcome the objections to claim 9 set forth in the last Office action. The objections have been withdrawn.
The amendment to claim 10 has overcome the objection to claim 10 set forth in the last Office action. The objection has been withdrawn.
The amendment to claim 11 has overcome the objection to claim 11 set forth in the last Office action. The objection has been withdrawn.
The amendment to claim 12 has overcome the objection to claim 12 set forth in the last Office action. The objection has been withdrawn.
The amendment to claim 13 has overcome the objection to claim 13 set forth in the last Office action. The objection has been withdrawn.
The cancellation of claim 14 has rendered moot the objection to claim 14 set forth in the last Office action. The objection has been withdrawn.
The amendment to claim 5 has overcome the rejection of claim 5 under 35 U.S.C. 112(b) set forth in the last Office action. The rejection has been withdrawn.
The cancellation of claim 6 has rendered moot the rejection of claim 6 under 35 U.S.C. 112(b) set forth in the last Office action. The rejection has been withdrawn.
The cancellation of claim 14 has rendered moot the rejection of claim 14 under 35 U.S.C. 112(d) set forth in the last Office action. The rejection has been withdrawn.
The amendment to claim 15 has overcome the rejection of claim 15 under 35 U.S.C. 112(d) set forth in the last Office action. The rejection has been withdrawn.
The amendment to claim 1 has overcome the rejection of claims 1-2, 4-9, and 12 under 35 U.S.C. 102(a)(2) as being anticipated by Mujica-Fernaud et al. (US 2021/0036245 A1) (hereinafter “Mujica-Fernaud”) set forth in the last Office action; the rejection of claims 16-17 and 19 under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud et al. (US 2021/0036245 A1) (hereinafter “Mujica-Fernaud”) set forth in the last Office action; and the rejection of claims 18 and 20 under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud et al. (US 2021/0036245 A1) (hereinafter “Mujica-Fernaud”), and further in view of Kamalasanan et al. (US 2013/0015431 A1) (hereinafter “Kamalasanan”) set forth in the last Office action. The rejection has been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendment to claim 1 has overcome the rejection of claims 1-8 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (WO 2011/055912 A1) (hereinafter “Lee”) set forth in the last Office action. The rejection has been withdrawn.
The amendment to claim 1 has overcome the rejection of claims 1-8, 10, and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (KR 10-2012-0116879—machine translation relied upon) (hereinafter “Lee ‘879”) set forth in the last Office action. The rejection has been withdrawn.
The amendment to claim 1 has overcome the rejection of claims 1-14, 16-17, and 19-20 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 10-2012-0029751—machine translation relied upon) (hereinafter “Kim”) set forth in the last Office action. The rejection has been withdrawn. However, as outlined below, new grounds of rejection have been made.
The amendment to claim 1 has overcome the rejection of claims 1-4, 7-8, 12, 16-17, and 19-20 under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al. (CN 107235997—machine translation relied upon) (hereinafter “Cai”) set forth in the last Office action. The rejection has been withdrawn.

Response to Arguments
Applicant's arguments filed 24 May 2022 with respect to the rejection of claims 1-2, 4-9, and 12 under 35 U.S.C. 102(a)(2) as being anticipated by Mujica-Fernaud et al. (US 2021/0036245 A1) (hereinafter “Mujica-Fernaud”) set forth in the last Office action; the rejection of claims 16-17 and 19 under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud et al. (US 2021/0036245 A1) (hereinafter “Mujica-Fernaud”) set forth in the last Office action; and the rejection of claims 18 and 20 under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud et al. (US 2021/0036245 A1) (hereinafter “Mujica-Fernaud”), and further in view of Kamalasanan et al. (US 2013/0015431 A1) (hereinafter “Kamalasanan”) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that based on the general teaching of Mujica-Fernaud, it would not have been obvious to one of ordinary skill in the art to produce the compounds of the current claims. Applicant argues that there would have been no motivation to modify the compounds of Mujica-Fernaud such that they would have the structure of the compounds of the current claims with an expectation of success. Applicant argues that this is emphasized by the results presented in the instant specification and the Declaration of 24 May 2022.
As described below, Mujica-Fernaud teaches that the compounds of the disclosure of Mujica-Fernaud comprise a structure represented by formula (A) of Mujica-Fernaud, shown below {paragraph [0034]}.

    PNG
    media_image1.png
    335
    545
    media_image1.png
    Greyscale

Mujica-Fernaud additionally teaches that the moiety having the structure of formula (A) can more specifically have the structure of formula (A-4), (A-5), or (A-6)

    PNG
    media_image2.png
    596
    973
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    496
    1014
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    487
    988
    media_image4.png
    Greyscale


Thus, Mujica-Fernaud explicitly teaches that the rings corresponding to the rings X and Y can be composed of six-membered rings fused together in addition to being benzene. Applicant asserts that Mujica-Fernaud does not conduct any research on whether the introduction of fused structures into aryl or heteroaryl substituted silafluorenes will affect the performance of the organic light-emitting devices taught by Mujica-Fernaud. However, this does not negate that Mujica-Fernaud teaches that the rings that correspond to the instant rings X and Y could be fused rings structures and based on the teachings of Mujica-Fernaud would have been obvious alternatives. Applicant asserts that substituting a fused ring structure as one of the instant rings X or Y in place of an unfused ring structure would not have been obvious based on the disclosure of Mujica-Fernaud alone. However, Applicant provides no arguments as to why such a modification would not have been obvious, other than the arguments described above. Therefore, for the reasons outlined below, the compounds of the current claims are obvious over Mujica-Fernaud.
While Applicant points to the results presented in the instant specification and the Declaration of 24 May 2022 as evidence that any such modification would not be predictable, this argument is not found to be persuasive.
An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential). 
In the instant case, the compound of Mujica-Fernaud comprises unsubstituted phenyl groups as the instant R1 and R2 prior to any modifications. Therefore, the properties of having unsubstituted phenyl groups as the instant R1 and R2 would have already present in the compound of Mujica-Fernaud. With respect to the modification of the rejection outlined below, none of the examples of the instant specification or the Declaration of 24 May 2022 show that replacing a benzene ring with no fused aromatic ring substituent with a benzene ring having fused aromatic ring as a substituent would lead to unexpected results. In other words, none of the examples show that the modification of the rejection outlined below would have been unpredictable. 
Applicant additionally argues that it would not have been obvious to have replaced the methyl substituents of the Si atom of the compounds of Mujica-Fernaud that have fused ring structures as at least one of the instant rings X and Y with substituents that meet the limitations of the current claims, for instance phenyl groups. 
This argument has been fully considered, but is moot, because as outlined below, the compound of Mujica-Fernaud that is being modified already comprises the instant R1 and R2 as unsubstituted phenyl.

Applicant’s arguments with respect to the rejection of claims 1-8 and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (WO 2011/055912 A1) (hereinafter “Lee”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments with respect to the rejection of claims 1-8, 10, and 12 under 35 U.S.C. 102(a)(1) as being anticipated by Lee et al. (KR 10-2012-0116879—machine translation relied upon) (hereinafter “Lee ‘879”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 24 May 2022 with respect to the rejection of claims 1-14, 16-17, and 19-20 under 35 U.S.C. 102(a)(1) as being anticipated by Kim et al. (KR 10-2012-0029751—machine translation relied upon) (hereinafter “Kim”) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that the compounds of the current claims are distinguished over the compounds of Kim.
For the reasons outlined below, the compounds of the current claims are obvious over the teachings of Kim.

Applicant’s arguments with respect to the rejection of claims 1-4, 7-8, 12, 16-17, and 19-20 under 35 U.S.C. 102(a)(1) as being anticipated by Cai et al. (CN 107235997—machine translation relied upon) (hereinafter “Cai”) set forth in the last Office action have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant's arguments filed 24 May 2022 with respect to the rejection of claims 1-17, and 19-20 under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO 2011/037429—machine translation relied upon) (hereinafter “Yu”) set forth in the last Office action have been fully considered but they are not persuasive.
Applicant argues that substituting X of Yu that is N with Si would not have been obvious, because the substitution would not have been predictable. Applicant points to the results proffered in the instant specification and the Declaration of 24 May 2022 as evidence.
An affidavit or declaration under 37 CFR 1.132  must compare the claimed subject matter with the closest prior art to be effective to rebut a prima facie case of obviousness. In re Burckel, 592 F.2d 1175, 201 USPQ 67 (CCPA 1979). "A comparison of the claimed invention with the disclosure of each cited reference to determine the number of claim limitations in common with each reference, bearing in mind the relative importance of particular limitations, will usually yield the closest single prior art reference." In re Merchant, 575 F.2d 865, 868, 197 USPQ 785, 787 (CCPA 1978) (emphasis in original). Where the comparison is not identical with the reference disclosure, deviations therefrom should be explained, In re Finley, 174 F.2d 130, 81 USPQ 383 (CCPA 1949), and if not explained should be noted and evaluated, and if significant, explanation should be required. In re Armstrong, 280 F.2d 132, 126 USPQ 281 (CCPA 1960) (deviations from example were inconsequential). 
Applicant points to a comparison between the instant Example 1 and the instant Comparative Example 1 shows that replacing C as X of Kim with Si would not have been predictable. However, the compounds of these examples have multiple differences, making it unclear that the observed differences in compound properties was due to one compound comprising C and the other compound comprising Si as a structure corresponding to X of Kim. The two compounds comprise differing fused ring structures in addition to the difference that is the presence of Si vs. C. Additionally, the rings that correspond to the instant R1 and R2 are joined together in one compound and not in the other compound. Thus, it cannot be determined to what differences the differences in compound properties are attributable. 
With respect to a comparison between Example 1 and Comparative Example 4, the compounds of these examples have multiple differences, making it unclear that the observed differences in compound properties was due to one compound comprising N and the other compound comprising Si as a structure corresponding to X of Kim. The two compounds comprise the triazine rings at differing positions on the fused ring structure. One has the triazine ring meta to the C-Si bond, while the other has the triazine ring para to the C-N bond. Thus, it cannot be determined to what differences the differences in compound properties are attributable.
For at least these reasons, the argument is not found to be persuasive.
Applicant additionally argues that Yu has a difference inventive concept from the instant application. 
In response to applicant's argument that Yu and the instant application have differing inventive concepts, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985). Furthermore, Yu having a different inventive concept does not negate the obviousness of the modification to Yu described in the rejection below.
Applicant also argues that Yu does not provide a teaching or suggestion that the presently recited compound would have the instant B fragment that is the electron-deficient heteroaryl group.
However, this feature is present in the compound of Yu prior to any modification, as described below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 22 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 22: Claim 22 recites “The electroluminescent device of claim 25 …” However, there is no claim 25. It is unclear from which claim, claim 22 depends, rendering the claim indefinite.
For the purposes of examination, the Examiner is interpreting the claim such that it is dependent from claim 16, which is the most general claim to recite an electroluminescent device.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 4-5, 7-9, 12, 16-20, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Mujica-Fernaud et al. (US 2021/0036245 A1) (hereinafter “Mujica-Fernaud”).
Regarding claims 1-2, 4-5, 7-9, 12, 16-20, and 22: Mujica-Fernaud discloses an organic electroluminescent device comprising an anode, a cathode, and an organic layer between the anode and the cathode {paragraphs [0237]-[0241] and Tables 1 and 2: Example E7}.
The organic layer comprises an electron transport layer, and the electron transport layer comprises the compound shown below in addition to LiQ {(paragraphs [0237]-[0241] and Tables 1 and 2: Example E7 comprises the compound ETM7 and LiQ in the electron transport layer.), (p. 7, Compound ETM 7)}

    PNG
    media_image5.png
    678
    671
    media_image5.png
    Greyscale

The compound shown above is one of the compounds having the structure of formula (I) of Mujica-Fernaud, i.e. the compounds of the disclosure of Mujica-Fernaud {(paragraph [0034]: The compounds of the disclosure of Mujica-Fernaud have the structure of formula (I) of Mujica-Fernaud.), (paragraph [0113]: The compounds having the structure of formula (I) are the Compounds of Formula 1 to 276.), (p. 43, Formula 6)}.
LiQ has the structure of the instant Formula 64.
Mujica-Fernaud does not exemplify a similar compound to the compound shown above wherein the compound comprises the instant structure A where A comprises a fused ring structure as one of the instant rings X or Y. 
However Mujica-Fernaud teaches that the compounds of Mujica-Fernaud having the structure of formula (I) of Mujica-Fernaud comprise a moiety having the structure of Formula (A), shown below {paragraph [0034]}.

    PNG
    media_image1.png
    335
    545
    media_image1.png
    Greyscale

Mujica-Fernaud additionally teaches that the moiety having the structure of formula (A) can more specifically have the structure of formula (A-4), (A-5), or (A-6)

    PNG
    media_image2.png
    596
    973
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    496
    1014
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    487
    988
    media_image4.png
    Greyscale


Where with respect to the formulas above, in the compound of Mujica-Fernaud shown above: Ra is unsubstituted phenyl; the unfused six-membered ring bonded to the Si atom is also unsubstituted phenyl; each of the remaining X are C. The difference between the compound of Mujica-Fernaud shown above and the formulas of X shown above is the presence of a fused six-membered aromatic ring one on of the benzene rings of the dibenzosilole group.
Thus, one of the unfused benzene rings of the dibenzosilole group that is formula (A) of Mujica-Fernaud in the compound of Mujica-Fernaud shown above has a known alternative in a benzene ring comprising a fused six-membered ring.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified the compound of Mujica-Fernaud shown above by substituting the benzene ring of the dibenzosilole group that does not comprise the triazine ring substituent with a benzene ring comprising a fused six-membered aromatic ring as a substituent as in one of formulas (A-4), (A-5), or (A-6), based on the teaching of Mujica-Fernaud. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of one of formulas (A-4), (A-5), or (A-6) would have been a choice from a finite number of identified, predictable solutions (the optional structures of formula (A)), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent and substituent positions to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Claims 1-2, 4-5, 7-13, 16-17, and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (KR 10-2012-0029751—machine translation relied upon) (hereinafter “Kim”).
Regarding claims 1-2, 4-5, 7-13, 16-17, and 19-20: Kim discloses an organic electroluminescent device comprising an anode, a cathode, and an organic layer between the anode and the cathode {(p. 18, lines 17-20: Example 4, which has the same structure of Example 1 except for using Compound 31 in place of Compound 7.), (p. 17, final 10 lines and p. 18 first 4 lines: Description of the device structure of Example 1 where Compound 7 is a host material for a light-emitting dopant in the light-emitting layer.)}.
The organic layer comprises light-emitting layer, and the light-emitting layer comprises the compound shown below in addition to a light emitting dopant {(p. 18, lines 17-20: Example 4, which has the same structure of Example 1 except for using Compound 31 in place of Compound 7.), (p. 17, final 10 lines and p. 18 first 4 lines: Description of the device structure of Example 1 where Compound 7 is a host material for a light-emitting dopant in the light-emitting layer.), (p. 9, Compound 31)}.

    PNG
    media_image6.png
    667
    868
    media_image6.png
    Greyscale

It is noted that a light-emitting layer can be equated with an electron transport layer, because the light-emitting layer must necessarily transport electrons for light-emission to occur.
A light-emitting layer comprising a host and a dopant is a compound formulation.
An organic electroluminescent device is an organic light emitting device.
Kim does not exemplify a compound similar to Compound 31 of Kim in which the benzothiophene fused rings (right-most two rings of the 5 fused rings structure above) of the 5 fused ring structure are bonded to the dibenzosilole portion of the 5 fused ring structure at a different position. 
However, Kim teaches that the compounds of the disclosure of Kim have the structure of Formula 1 of Kim, shown below {p. 6, final 18 lines}.

    PNG
    media_image7.png
    854
    1155
    media_image7.png
    Greyscale

Where in the compound of Kim shown above: Z is the S atom of the compound of Kim shown above; Ar is the triazine ring of the compound of Kim shown above; L is phenylene; ring A is a benzene ring; ring B is a pyrrole ring; ring C is a benzene ring {p. 6, final 18 lines and p. 7, fist 14 lines}.
The ring A that is benzene can have multiple bonding arrangements as demonstrated by the structural formulas in the four lines of p. 7 and the first four lines of p. 8 of Kim.
The compound of Kim shown above differs from the compounds of the current claim 1 in the position of the bonds of the pyrrole ring on the benzene ring that is ring A of Kim. 
Therefore, the compounds of Kim are position isomers with similar compounds in which the benzene ring that is ring A of Kim has a bonding arrangement that is the same as in one of the instant formulas 22, 23, 25, or 26 of the current claim 1.
With respect to position isomers, the examiner points to the MPEP which states: A prima facie case of obviousness may be made when chemical compounds have very close structural similarities and similar utilities.  “An obviousness rejection based on similarity in chemical structure and function entails the motivation of one skilled in the art to make a claimed compound, in the expectation that compounds similar in structure will have similar properties.” In re Payne, 606 F.2d 303, 313, 203 USPQ 245, 254 (CCPA 1979). See In re Papesch, 315 F.2d 381, 137 USPQ 43 (CCPA 1963) and In re Dillon, 919 F.2d 688, 16 USPQ2d 1897 (Fed. Cir. 1991) for an extensive review of the case law pertaining to obviousness based on close structural similarity of chemical compounds. Compounds which are position isomers (compounds having the same radicals in physically different positions on the same nucleus) or homologs (compounds differing regularly by the successive addition of the same chemical group, e.g., by -CH2- groups) are generally of sufficiently close structural similarity that there is a presumed expectation that such compounds possess similar properties.” In re Wilder, 563 F.2d 457, 195 USPQ 426 (CCPA 1977). See also In re May, 574 F.2d 1082, 197 USPQ 601 (CCPA 1978) (stereoisomers prima facie obvious). See MPEP 2144.09 I and 2144.09 II.  
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to modify the compound of Kim shown above such that the benzene ring that is ring A of Kim has a bonding arrangement that is the same as in one of the instant formulas 22, 23, 25, or 26 of the current claim 1. A compound in which the benzene ring that is ring A of Kim has a bonding arrangement that is the same as in one of the instant formulas 22, 23, 25, or 26 of the current claim 1 would represent a position isomer of the compound of Kim shown above. One of ordinary skill in the art would expect that iridium complexes having each respective structure would act in similar manner. Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of bonding positions within the framework of the Compounds of Kim having the structure of Formula I of Kim to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Claims 1-2, 4-5, 7-13, 15-17, and 19-21 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (WO 2011/037429—machine translation relied upon) (hereinafter “Yu”).
Regarding claims 1-2, 4-5, 7-13, 15-17, and 19-21: Yu discloses an organic electroluminescent device comprising an anode, a cathode, and an organic layer between the anode and the cathode {paragraphs [0199]-[0201] and Table 3: Example 3}.
The organic layer comprises light-emitting layer, and the light-emitting layer comprises the compound shown below in addition to a light emitting dopant {(paragraph [0200] and entry in Table 3 for Example 3: Description of the device structure of Example 3 where Compound A-15 is a host material for a light-emitting dopant in the light-emitting layer.), (paragraphs [0050]-[0053]: Compound A-14)}.
[AltContent: textbox (Yu’s Compound A-14)]
    PNG
    media_image8.png
    728
    774
    media_image8.png
    Greyscale


It is noted that a light-emitting layer can be equated with an electron transport layer, because the light-emitting layer must necessarily transport electrons for light-emission to occur.
A light-emitting layer comprising a host and a dopant is a compound formulation.
An organic electroluminescent device is an organic light emitting device.
Yu does not exemplify a compound similar to Yu’s Compound A-14, which includes an electron withdrawing group, except for the N circled above being Si.
However, as described above, Yu teaches that Yu’s Compound A-14 has the structure of Formulas 1-6 of Yu {paragraphs [0050]-[0053]}. Formulas 1-6 (Formula 3 is representative and is shown below) of Yu describes that the circled N can instead be Si—each corresponding to the variable X shown in Yu’s Formula 3 shown below {paragraphs [0025]-[0049]: The variable X of Yu corresponds to the circled N and can instead be Si, the values for X being defined in paragraph [0033]}.

    PNG
    media_image9.png
    927
    1529
    media_image9.png
    Greyscale

This is exemplified by a comparison of Yu’s Compounds A-1 and A-2 shown below (each of which is also described as being compounds having the structure of Formulas 1-6) {paragraphs [0050]-[0052]}.

    PNG
    media_image10.png
    793
    1341
    media_image10.png
    Greyscale

Therefore, both phenyl substituted N and diphenyl substituted Si were known elements for the variable X of the compounds having the structure of Formulas 1-6 of Yu.
Therefore, at the time the invention was effectively filed, it would have been obvious to one of ordinary skill in the art to have modified Compound A-14 of Yu by substituting a diphenyl substituted Si in place of the phenyl substituted N as the variable X of the compounds having the structure of Formulas 1-6 of Yu, based on the teaching of Yu. The substitution would have been one known element for another known element and would have led to predictable results. See MPEP 2143(I)(B). The selection of a diphenyl substituted Si would have been a choice from a finite number of identified, predictable solutions (the exemplified options for the variable X of Yu), with a reasonable expectation of success. See MPEP 2143(I)(E). Furthermore, one of ordinary skill in the art would have been motivated to select suitable and optimum combinations of substituent structures to be used to make compounds for use in an organic light-emitting device in order to produce optimal organic light emitting devices.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DYLAN CLAY KERSHNER whose telephone number is (303)297-4257. The examiner can normally be reached M-F, 9am-5pm (Mountain).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Boyd can be reached on 571-272-7783. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DYLAN C KERSHNER/           Primary Examiner, Art Unit 1786